Order entered June 3, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00494-CR

                                DEREK A. NELSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80609-2014

                                            ORDER
       We GRANT court reporter LaTresta Ginyard’s May 27, 2016 request for an extension of

time to file the reporter’s record. The reporter’s record shall be due on July 15, 2016.


                                                       /s/   LANA MYERS
                                                             JUSTICE